Opinion by
Judge Rogers,
Maeetta Ferguson, a write-in candidate for the office of School Director for Region III of the Greenwood School District in the Municipal Election conducted November 6, 1979, has appealed from orders of the Honorable Paul S. Lehman Specially Presiding in the Perry County Branch of the 41st Judicial District. The first order directed Ms. Ferguson and Richard C. Sarver, the only candidate whose name appeared on the ballot as a candidate for the office in question, to cast lots for election because Judge Lehman, after a painstaking recanvass had concluded that the candidates were tied, each having 241 votes. The second order declared Richard C. Sarver the winner of the election as the result of the casting of lots.
Maeetta Ferguson presents two questions: the first whether there were not so many irregularities in the canvassing of the votes by the County Election Board that the election for the office should have been void*299ed; and second, whether Judge Lehman incorrectly invalidated two votes for the office in question which might have counted for her and wrongly counted one for her opponent on which his name was misspelled. Mr. Sarver says that Judge Lehman ruled correctly with respect to the matters raised by Ms. Ferguson but that he erred in respect to one ballot which he counted for Ms. Ferguson.
Judge Lehman filed a very able opinion to which we have nothing useful to add and which, therefore, we adopt in affirming the orders below.
Orders affirmed.
Order
And Now, this 30th day of July, 1980, the orders below entered December 17, 1979 and January 3, 1980 to Perry County Branch Civil Action No. 79-1617, and also to Juniata County Branch Criminal Action No. 244 of 1979, are affirmed.